Name: Regulation (EC) No 2423/2001 of the European Central Bank of 22 November 2001 concerning the consolidated balance sheet of the monetary financial institutions sector (ECB/2001/13)
 Type: Regulation
 Subject Matter: financial institutions and credit;  information technology and data processing;  monetary economics;  free movement of capital;  EU institutions and European civil service;  accounting
 Date Published: nan

 Avis juridique important|32001R2423Regulation (EC) No 2423/2001 of the European Central Bank of 22 November 2001 concerning the consolidated balance sheet of the monetary financial institutions sector (ECB/2001/13) Official Journal L 333 , 17/12/2001 P. 0001 - 0046Regulation (EC) No 2423/2001 of the European Central Bankof 22 November 2001concerning the consolidated balance sheet of the monetary financial institutions sector(ECB/2001/13)THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK,Having regard to Council Regulation (EC) No 2533/98 of 23 November 1998 concerning the collection of statistical information by the European Central Bank(1), and in particular to Article 5(1) and Article 6(4) thereof,Having regard to Council Regulation (EC) No 2531/98 of 23 November 1998 concerning the application of minimum reserves by the European Central Bank(2), and in particular to Article 6(4) thereof,Whereas:(1) Regulation (EC) No 2819/98 of the European Central Bank of 1 December 1998 concerning the consolidated balance sheet of the monetary financial institutions sector (ECB/1998/16)(3) has already been amended by Regulation (EC) No 1921/2000 (ECB/2000/8)(4); now that new substantial amendments are being made to the said Regulation, it is desirable that the provisions in question should be recast by bringing them together in a single text with this Regulation.(2) The European System of Central Banks (ESCB) requires, for the fulfilment of its tasks, the production of the consolidated balance sheet of the monetary financial institutions (MFI) sector. The principal purpose thereof is to provide the European Central Bank (ECB) with a comprehensive statistical picture of monetary developments in the participating Member States, which are viewed as one economic territory. These statistics cover the aggregate financial assets and liabilities, in terms of stocks, high quality flows for loans and also improved flows for holdings of securities.(3) The ECB shall, in accordance with the provisions of the Treaty establishing the European Community (hereinafter referred to as the "Treaty") and under the conditions laid down in the Statute of the European System of Central Banks and of the European Central Bank (hereinafter referred to as the "Statute"), make regulations to the extent necessary to implement the tasks of the ESCB as defined in the Statute and in some cases laid down in the provisions adopted by the Council referred to in Article 107(6) of the Treaty.(4) Article 5.1 of the Statute requires the ECB, assisted by the national central banks (NCBs), to collect the necessary statistical information either from the competent national authorities or directly from economic agents in order to undertake the tasks of the ESCB. Article 5.2 of the Statute stipulates that the NCBs shall carry out, to the extent possible, the tasks described in Article 5.1.(5) It may be necessary, and may reduce the reporting burden, for NCBs to collect from the actual reporting population the statistical information necessary to fulfil the statistical requirements of the ECB as part of a broader statistical reporting framework which the NCBs establish under their own responsibility in accordance with Community or national law or established practice and which serves other statistical purposes, provided that the fulfilment of the statistical requirements of the ECB is not jeopardised. In order to foster transparency, it is appropriate, in these cases, to inform the reporting agents that data are collected to fulfil other statistical purposes. In specific cases, the ECB may rely on statistical information collected for such purposes to fulfil its requirements.(6) Article 3 of Regulation (EC) No 2533/98 requires the ECB to specify the actual reporting population within the limits of the reference reporting population and entitles it to fully or partly exempt specific classes of reporting agents from its statistical reporting requirements. Article 6(4) provides that the ECB may adopt regulations specifying the conditions under which the right to verify or to carry out the compulsory collection of statistical information may be exercised.(7) Article 5 of Regulation (EC) No 2531/98 empowers the ECB to adopt regulations or decisions in order to exempt institutions from the minimum reserve requirements, to specify modalities to exclude or deduct liabilities owed to any other institution from the reserve basis and to establish differing reserve ratios for specific categories of liabilities. Under Article 6, the ECB has the right to collect from institutions the information necessary for the application of minimum reserves and the right to verify the accuracy and quality of the information which institutions provide to demonstrate compliance with the minimum reserve requirements. It is desirable, in order to reduce the overall reporting burden, for the statistical information regarding the monthly balance sheet to be used, in addition, for the regular calculation of the reserve base of the credit institutions subject to the ESCB's minimum reserve system.(8) Article 4 of Regulation (EC) No 2533/98 provides for Member States to organise themselves in the field of statistics and to cooperate fully with the ESCB in order to ensure fulfilment of the obligations arising from Article 5 of the Statute.(9) While it is recognised that regulations adopted by the ECB under Article 34.1 of the Statute do not confer any rights or impose any obligations on non-participating Member States, Article 5 of the Statute applies to both participating and non-participating Member States. Regulation (EC) No 2533/98 recalls that Article 5 of the Statute, together with Article 5 of the Treaty, implies an obligation to design and implement at national level all the measures that the non-participating Member States consider appropriate in order to carry out the collection of the statistical information needed to fulfil the ECB's statistical reporting requirements and timely preparations in the field of statistics in order for them to become participating Member States.(10) In order to facilitate the liquidity management of the ECB and of credit institutions, reserve requirements should be confirmed at the latest on the first day of the maintenance period; the need may exceptionally arise for credit institutions to report revisions to the reserve base or to reserve requirements which have been confirmed; the procedures for confirmation or acknowledgement of reserve requirements are without prejudice to the obligation for reporting agents always to report correct statistical information and to revise incorrect statistical information they may have already reported.(11) The determination of specific procedures for mergers and divisions involving credit institutions is necessary in order to clarify the obligations of these institutions in respect of reserve requirements; the definitions of mergers and divisions laid down in this Regulation are based on definitions already existing in secondary Community legislation relating to public limited liability companies. These definitions have been adapted to the purposes of this Regulation; these procedures are without prejudice to the possibility of holding minimum reserves through an intermediary.(12) The monetary statistics of the ECB are derived from MFI balance sheet statistics collected in accordance with Regulation (EC) No 2819/98 (ECB/1998/16) which was prepared during the second stage of economic and monetary union and so were considered to be only the minimum set of data required for monetary policy purposes. Moreover, the Regulation only covered the collection of balance sheet stocks and not the reporting of revaluation adjustment data required to compile flow statistics for counterparts of the broad monetary aggregate M3, from which the growth rates are derived. Taking into account the limitations of these sets of data, it was necessary to enhance the MFI balance sheet statistics.(13) It is necessary to expand the monthly requirements to provide a monthly breakdown of deposit liabilities by subsector and further by maturity/currency and of loans by subsector/maturity and purpose as these breakdowns are considered essential for monetary policy purposes. This includes the integration of data previously collected only on a quarterly basis.(14) It is necessary to derive stock and flow statistics for the monetary aggregates and counterparts in a timely manner. From the consolidated balance sheet in terms of stocks, flow statistics are derived using additional statistical information relating to exchange rate changes, other changes in the value of securities and the write-offs/write-downs of loans and other adjustments such as reclassifications.(15) It is necessary to ensure the availability of appropriately harmonised and high quality data on write-offs/write-downs on loans by addressing a requirement to the statistical reporting agents. There is also a need to collect data on price revaluations of securities.(16) The separate balance sheet category "money market paper" is removed and merged with the data category "debt securities issued" on the liability side. Instruments classified in this category are entered under "debt securities issued" and allocated according to their original maturity. A corresponding reallocation has been taken also on the asset side of the MFI balance sheet.(17) The definition of deposits should take into account the use of balances representing prepaid amounts in the context of electronic money,HAS ADOPTED THIS REGULATION:Article 1DefinitionsFor the purpose of this Regulation, the terms "reporting agents", "participating Member State", "resident" and "residing" shall have the same meaning as defined in Article 1 of Regulation (EC) No 2533/98.Article 2Actual reporting population1. The actual reporting population shall consist of the MFIs resident in the territory of the participating Member States. For statistical purposes, MFIs comprise resident credit institutions as defined in Community law, and all other resident financial institutions whose business is to receive deposits and/or close substitutes for deposits from entities other than MFIs, and, for their own account (at least in economic terms), to grant credits and/or make investments in securities.2. National central banks may grant derogations to small MFIs, provided that the MFIs which contribute to the monthly consolidated balance sheet account for at least 95 % of the total MFI balance sheet in terms of stocks, in each participating Member State. NCBs shall check the fulfilment of this condition in good time in order to grant or withdraw, if necessary, any derogation with effect from the start of each year.Article 3List of MFIs for statistical purposes1. In accordance with the classification principles set out in Part 1(I) of Annex I, the ECB shall establish and maintain a list of MFIs for statistical purposes, taking into account the requirements in respect of frequency and timeliness which arise from its use in the context of the ESCB's minimum reserve system. The competence to establish and maintain the list of MFIs for statistical purposes pertains to the Executive Board of the ECB.2. The list of MFIs for statistical purposes and its updates shall be made accessible by NCBs and the ECB to the institutions concerned in an appropriate way, including by electronic means, via the Internet or, at the request of the reporting agents concerned, in paper form.3. The list of MFIs for statistical purposes shall be for information only. However, in the event that the latest accessible version of the list in accordance with paragraph 2 is incorrect, the ECB shall not impose sanctions on any entity which did not properly fulfil its reporting requirements to the extent that it relied in good faith on the incorrect list.Article 4Statistical reporting requirements1. For the purposes of the regular production of the consolidated balance sheet of the MFI sector, in terms of stocks and flows, the actual reporting population shall report monthly statistical information relating to its end-of-month balance sheet and monthly flow adjustments in respect of write-offs/write-downs of loans and price revaluations in respect of security holdings during the reporting period, to the NCB of the Member State in which the MFI is resident. Further details on certain items of the balance sheet shall be reported quarterly, in terms of stocks.2. The required statistical information is specified in Annex I to this Regulation.3. The required statistical information shall be reported in accordance with the minimum standards for transmission, accuracy, conceptual compliance and revisions as set out in Annex IV to this Regulation.4. The NCBs shall define and implement the reporting arrangements to be followed by the actual reporting population in accordance with national characteristics. The NCBs shall ensure that these reporting arrangements provide the statistical information required and allow accurate checking of compliance with the minimum standards for transmission, accuracy, conceptual compliance and revisions as referred to in Article 4(3).5. The derogations referred to in Article 2(2) shall have the effect of reducing the statistical reporting requirements of MFIs as follows:- the credit institutions to which such derogations apply shall be subject to the reduced reporting requirements as set out in Annex II to this Regulation,- those small MFIs that are not credit institutions shall be subject to the reduced reporting requirements as set out in Annex III to this Regulation.Small MFIs may choose not to make use of the derogations and to fulfil the full reporting requirements instead.6. Without prejudice to the derogation in Article 2(2), NCBs may grant a derogation in respect of the reporting of revaluation adjustments to money market funds (MMFs), removing from the MMFs any requirement to report the revaluation adjustment.7. NCBs may grant a derogation in respect of the frequency and the timeliness of the reporting of price revaluations of securities and require these data on a quarterly basis and with the same timeliness as for stock data reported on a quarterly basis, subject to compliance with the following requirements:- reporting agents shall provide the NCBs with the relevant information on valuation practices, including quantitative indications on the percentage of their holdings of these instruments subject to different valuation methods,- where a substantial price revaluation has occurred, NCBs shall be entitled to request reporting agents to provide additional information relating to the month in which the development took place.8. In the event of a merger, a division or any other reorganisation that might affect the fulfilment of its statistical obligations, the reporting agent involved shall inform the relevant NCB, once the intention to implement such operation has become public and in due time before the merger, the division or the reorganisation takes effect, of the procedures that are planned to fulfil the statistical reporting requirements set out in this Regulation.Article 5Use of the reported statistical information for the purposes of Regulation (EC) No 2818/98 (ECB/1998/15)1. The statistical information reported by credit institutions in accordance with this Regulation shall be used by each credit institution to calculate its reserve base in accordance with Regulation (EC) No 2818/98 of the European Central Bank of 1 December 1998 on the application of minimum reserves (ECB/1998/15)(5), as amended by Regulation (EC) No 1921/2000 (ECB/2000/8). In particular, each credit institution shall use this information to verify the fulfilment of its reserve requirement over the maintenance period.2. Without prejudice to the obligations imposed upon reporting agents by Article 4 and of Annex IV to this Regulation, credit institutions subject to minimum reserves may report revisions to the reserve base and to the reserve requirement in accordance with the procedures mentioned in Article 5 of Regulation (EC) No 2818/98 (ECB/1998/15).3. Specific and transitional provisions for the purposes of the application of the ESCB's minimum reserve system are set out in Annex II to this Regulation. The specific provisions of this Annex shall prevail over provisions laid down in Regulation (EC) No 2818/98 (ECB/1998/15).Article 6Verification and compulsory collectionThe right to verify or to collect compulsorily the information which reporting agents shall provide in compliance with the statistical reporting requirements set out in this Regulation shall be exercised by the NCBs, without prejudice to the right of the ECB to exercise these rights itself. This right shall be exercised in particular when an institution included in the actual reporting population does not fulfil the minimum standards for transmission, accuracy, conceptual compliance and revisions as set out in Annex IV to this Regulation.Article 7Transitional provisionsTransitional provisions for application of parts to this Regulation are laid down in Annex V to this Regulation.Article 8Repeal1. Regulation (EC) No 2819/98 (ECB/1998/16) is hereby repealed.2. References made to the repealed Regulation shall be construed as being made to this Regulation.Article 9Final provisionThis Regulation shall enter into force on 1 January 2002.Done at Frankfurt am Main, 22 November 2001.On behalf of the Governing Council of the ECBThe PresidentWillem F. Duisenberg(1) OJ L 318, 27.11.1998, p. 8.(2) OJ L 318, 27.11.1998, p. 1.(3) OJ L 356, 30.12.1998, p. 7.(4) OJ L 229, 9.9.2000, p. 34.(5) OJ L 356, 30.12.1998, p. 1.ANNEX ISTATISTICAL REPORTING REQUIREMENTS AND CLASSIFICATION PRINCIPLESPART 1Monetary financial institutions and statistical reporting requirementsIntroductionThe requirement is to produce on a regular basis a properly articulated consolidated balance sheet of the money-creating financial intermediaries for the participating Member States, seen as one economic territory, in terms of stocks and flows, based on a complete and homogeneous monetary sector and reporting population.The statistical system for the participating Member States covering the consolidated balance sheet of the monetary financial institution (MFI) sector therefore comprises the two following main elements:- a list of MFIs for statistical purposes, and- a specification of the statistical information reported by these MFIs at monthly and quarterly frequency.This statistical information is collected by the national central banks (NCBs) from the MFIs according to national arrangements relying on the harmonised definitions and classifications set out in this Annex.I. Monetary financial institutions1. The European Central Bank (ECB) establishes and updates on a regular basis the list of MFIs for statistical purposes in accordance with the classification principles outlined below. One important aspect is financial innovation, which itself is affected by the development of the single market and the move to economic and monetary union, both of which affect the characteristics of financial instruments and induce financial institutions to change the focus of their business. Procedures for monitoring and continuous checking ensure that the list of MFIs remains up to date, accurate, and as homogeneous as possible and sufficiently stable for statistical purposes. The list of MFIs for statistical purposes includes an entry on whether or not institutions are legally subject to the European System of Central Banks (ESCB) minimum reserve system.2. Thus, in accordance with the definition set out in Article 2(1) of this Regulation, the MFI sector comprises, in addition to central banks, two broad groups of resident financial institutions. These are credit institutions as defined in Community law ("an undertaking whose business is to receive deposits or other repayable funds from the public(1) and to grant credits for its own account; or an electronic money institution within the meaning of Directive 2000/46/EC of the European Parliament and of the Council of 18 September 2000 on the taking up, pursuit and prudential supervision of the business of electronic money institutions") (OJ L 275, 27.10.2000, p. 39)(2) and other MFIs, i.e. other resident financial institutions which fulfil the MFI definition, irrespective of the nature of their business. The degree of substitutability between the instruments issued by the latter and the deposits placed with credit institutions determines their classification, provided that they meet the MFI definition in other respects.3. It is noted that Directive 2000/12/EC partially excludes some entities from its application. These exempted entities shall fall under the application of this Regulation, provided that they meet the MFI definition.4. Substitutability for deposits in relation to financial instruments issued by financial intermediaries other than credit institutions is determined by their liquidity, combining characteristics of transferability, convertibility, certainty and marketability, and having regard, where appropriate, to their term of issue.5. For the purpose of defining substitutability for deposits in the previous paragraph:- transferability refers to the possibility of mobilising funds placed in a financial instrument by using payment facilities, such as cheques, transfer orders, direct debits or similar means,- convertibility refers to the possibility and the cost of converting financial instruments into currency or transferable deposits; the loss of fiscal advantages in such conversion may be considered to be a kind of penalty that reduces the degree of liquidity,- certainty means knowing precisely in advance the capital value of a financial instrument in terms of national currency, and- securities quoted and traded regularly on an organised market are considered to be marketable. For shares in open-end collective investment undertakings, there is no market in the usual sense. Nevertheless, investors know the daily quotation of the shares and can withdraw funds at this price.6. In the case of collective investment undertakings (CIUs), money market funds (MMFs) fulfil the agreed conditions for liquidity and are therefore included in the MFI sector. MMFs are defined as those CIUs of which the units are, in terms of liquidity, close substitutes for deposits and which primarily invest in money market instruments and/or in MMF shares/units and/or in other transferable debt instruments with a residual maturity of up to and including one year, and/or in bank deposits, and/or which pursue a rate of return that approaches the interest rates of money market instruments. The criteria applied in order to identify MMFs shall be derived from the public prospectus as well as fund rules, instruments of incorporation, established statutes or by-laws, subscription documents or investment contracts, marketing documents, or any other statement with similar effects, of the CIUs.7. For the purpose of defining MMFs in paragraph 6:- CIUs shall mean undertakings the sole object of which is the collective investment of capital raised from the public and the units of which are, at the request of the holders, repurchased or redeemed directly or indirectly out of the undertaking's assets. Such undertakings may be constituted according to law, either under the law of contract (as common funds managed by management companies), or trust law (as unit trusts) or under a statute (as investment companies),- bank deposits shall mean cash deposits made with credit institutions, repayable on demand or upon prior notice of up to three months, or at agreed maturities of up to two years, inclusive of sums paid to credit institutions in respect of a transfer of securities under repurchase operations or securities loans,- close substitutability for deposits in terms of liquidity shall mean the ability of units of CIUs, under normal market circumstances, to be repurchased, redeemed or transferred, at the request of the holder, where the liquidity of the units is comparable to the liquidity of deposits,- primarily shall be deemed to be at least 85 % of the investment portfolio,- money market instruments shall mean those classes of transferable debt instruments which are normally traded on the money market (for example, certificates of deposit, commercial paper and banker's acceptances, treasury and local authority bills) because of the following features:(i) liquidity, where they can be repurchased, redeemed or sold at limited cost, in terms of low fees and narrow bid/offer spread, and with very short settlement delay; and(ii) market depth, where they are traded on a market which is able to absorb a large volume of transactions, with such trading of large amounts having a limited impact on their price; and(iii) certainty in value, where their value can be accurately determined at any time or at least once a month; and(iv) low interest risk, where they have a residual maturity of up to and including one year, or regular yield adjustments in line with money market conditions at least every 12 months; and(v) low credit risk, where such instruments are either:- admitted to an official listing on a stock exchange or traded on other regulated markets which operate regularly, are recognised and are open to the public, or- issued under regulations aimed at protecting investors and savings, or- issued by:- a central, regional or local authority, a central bank of a Member State, the European Union, the ECB, the European Investment Bank, a non-Member State or, if the latter is a federal State, by one of the members making up the federation, or by a public international body to which one or more Member States belong,or- an establishment subject to prudential supervision, in accordance with criteria defined by Community law or by an establishment which is subject to and complies with prudential rules considered by the competent authorities to be at least as stringent as those laid down by Community law, or guaranteed by any such establishment,or- an undertaking the securities of which have been admitted to an official listing on a stock exchange or are traded on other regulated markets which operate regularly, are recognised and are open to the public.8. In the European System of Accounts (ESA 95), financial institutions classified as MFIs are categorised in two subsectors, namely central banks (S.121)(3) and other MFIs (S.122).II. Accounting rulesAccounting rules followed by MFIs in drawing up their accounts are laid down in the national transposition of Council Directive 86/635/EEC of 8 December 1986 on the annual accounts and consolidated accounts of banks and other financial institutions(4) and any other international standards applicable. Without prejudice to accounting practices and netting arrangements prevailing in Member States, all financial assets and liabilities shall be reported on a gross basis for statistical purposes.III. The consolidated balance sheet on a monthly basis: stocksObjective1. The objective is to supply monthly data on the business of MFIs in terms of stocks. Data are supplied in sufficient detail in order to provide the ECB with a comprehensive statistical picture of monetary developments in the participating Member States seen as one economic territory and to allow flexibility in the calculation of monetary aggregates and counterparts covering this territory. Moreover, the monthly individual stock data reported by the credit institutions subject to the ESCB minimum reserves system are used for the calculation of the reserve base of the said credit institutions in accordance with Regulation (EC) No 2818/98 of the European Central Bank of 1 December 1998 on the application of minimum reserves (ECB/1998/15)(5), as amended by Regulation (EC) No 1921/2000 (ECB/2000/8)(6). The monthly reporting requirements in respect of the stocks are shown in Table 1 below. Cells with thin borders(7) are reported solely by credit institutions subject to reserve requirements (for full details, see Annex II); this reporting is mandatory except for the reporting of deposits redeemable at notice over two years which remains voluntary until further notice. A detailed definition of instruments is presented in Part 3 of this Annex.Requirements2. The ECB compiles the monetary aggregates for the territory of the participating Member States as amounts outstanding (stocks). The money stock includes notes and coins in circulation and other monetary liabilities (deposits and other financial instruments which are close substitutes for deposits) of MFIs. The counterparts to the money stock comprise all other items in the MFI balance sheet. The ECB also compiles flows derived from the stocks and from other data, including data reported by MFIs (see section V below).3. The ECB requires the statistical information to be broken down in terms of instrument/maturity categories, currencies and counterparties. Since separate requirements apply to liabilities and assets, the two sides of the MFI balance sheet are considered in turn. They are shown in Table A, in Part 2 of this Annex.(i) Instrument and maturity categories(a) Liabilities4. The compilation of monetary aggregates covering the participating Member States requires relevant instrument categories. These are currency in circulation, deposit liabilities, MMF shares/units issued, debt securities issued, capital and reserves and remaining liabilities. In order to separate monetary and non-monetary liabilities, deposit liabilities are also broken down into overnight deposits, deposits with agreed maturity, deposits redeemable at notice and repurchase agreements (repos).5. Original maturity cut-offs provide a substitute for instrument detail where financial instruments are not fully comparable between markets. The cut-off points for the maturity bands (or for periods of notice) are: for deposits with agreed maturity, at one-year and two-years' maturity at issue; and for deposits redeemable at notice, at three-months' notice and at two-years' notice. Repos are not broken down by maturity as these are usually very short-term instruments (usually less than three-months' maturity at issue). Debt securities issued by MFIs are broken down at one year and two years. No maturity breakdown is required for shares/units issued by MMFs.(b) Assets6. MFI holdings of assets are broken down into cash, loans, securities other than shares, MMF shares/units, shares and other equity, fixed assets and remaining assets. A maturity breakdown by original maturity (at one year and five year maturity bands) is required for MFI loans to residents (other than MFIs and general government) of the participating Member States by subsector and further for MFI loans to households by purpose. A maturity breakdown is also required for MFI holdings of debt securities issued by other MFIs located in the participating Member States. These holdings must be broken down into one and two year maturity bands to enable the inter-MFI holdings of this instrument to be netted off in the calculation of the monetary aggregates.(ii) Currencies7. The ECB shall have the option of defining monetary aggregates in such a way as to include balances denominated in all currencies combined or in euro alone. Balances in euro are therefore identified separately in the reporting scheme in respect of those balance sheet items that may be used in the compilation of monetary aggregates.(iii) Counterparties8. The compilation of monetary aggregates and counterparts covering the participating Member States requires the identification of those counterparties located in the territory of the participating Member States that form the money-holding sector. Counterparties located in the domestic territory and in the other participating Member States are identified separately and treated in exactly the same way in all statistical breakdowns. There is no requirement for a geographical breakdown of counterparties located outside the territory of the participating Member States in monthly data.9. Counterparties located in the territory of the participating Member States are identified according to their domestic sector or institutional classification in accordance with the list of MFIs for statistical purposes and the guidance for the statistical classification of customers provided in the ECB's Money and Banking Statistics Sector Manual ("Guidance for the statistical classification of customers"), which follows classification principles that are consistent with the ESA 95 as far as possible. In order to allow for the identification of a money-holding sector of the participating Member States, non-MFI counterparties are divided into general government (S.13), with central government (S.1311) identified separately in total deposit liabilities, and other resident sectors. In order to calculate a monthly sector disaggregation of the monetary aggregates and credit counterpart, other resident sectors are further broken down by the following subsectors: other financial intermediaries + financial auxiliaries (S.123 + S.124), insurance corporations and pension funds (S.125), non-financial corporations (S.11) and households + non-profit institutions serving households (S.14 + S.15). With respect to total deposit liabilities and the deposit categories "deposits over two years agreed maturity", "deposits redeemable at notice over two years" and "repos", an additional distinction is made between credit institutions, other MFI counterparties and central government for the purposes of the ESCB's minimum reserve system.(iv) Purpose of loans10. Loans to households (including non-profit institutions serving households) are broken down by type of loan (consumer credit; lending for house purchase; other). A detailed definition of consumer and housing loans is contained in Part 3 of this Annex, within "Detailed description of instrument categories of the monthly aggregated balance sheet of the MFI sector", under category 2: "Loans".(v) Cross-relating instrument and maturity categories with currencies and counterparties11. The compilation of monetary statistics covering the participating Member States and the data needed for the calculation of the reserve base of credit institutions subject to the ESCB's minimum reserve system necessitates certain cross-relationships being made in the balance sheet between instrument/maturity/currency and counterparties and, in addition, for loans to households, a further breakdown by purpose.12. The data requirements are most detailed where the counterparties are part of the money-holding sector. Statistical information on deposit liabilities by subsector and maturity classified further by currency is necessary to permit a closer analysis of the developments of the foreign currency components included in M3. In particular, a currency analysis of these components facilitates investigations concerning the degree of substitutability between foreign currency and euro denominated components of M3. Breakdowns of the positions vis-Ã -vis other MFIs are identified only in so far as this is necessary to allow for netting of inter-MFI balances or to calculate the reserve base.13. Positions vis-Ã -vis the rest of the world are required for "deposits over two years agreed maturity", "deposits redeemable at notice over two years" and "repos" in order to calculate the reserve base subject to the positive reserve ratio and for total deposit liabilities in order to compile the external counterparts. In addition, for balance of payments (b.o.p.) and financial accounts purposes, deposit liabilities and loans vis-Ã -vis the rest of the world are broken down at one year original maturity.Timeliness14. The ECB receives an aggregated monthly balance sheet covering the positions of MFIs in each participating Member State by close of business on the 15th working day following the end of the month to which the data relate. NCBs decide when they need to receive data from reporting agents in order to meet this deadline, taking into account the required timeliness for the ESCB's minimum reserve system.IV. Balance sheet statistics at quarterly frequency (stocks)Objective1. Certain data are needed for the further analysis of monetary developments and to serve other statistical purposes such as financial accounts and balance of payments. The objective is to provide further details on certain items of the balance sheet for these purposes.Requirements2. The quarterly breakdowns are provided only in respect of key items of the aggregated balance sheet. Furthermore, the ECB may allow some flexibility in calculating aggregates where it can be shown from figures collected at a higher level of aggregation that the data involved are unlikely to be significant.(a) Subsector and maturity breakdown of credit to non-MFIs of the participating Member States3. In order to enable the complete subsector and maturity structure of MFIs' overall credit financing (loans and securities) vis-Ã -vis the money-holding sector to be monitored, loans to general government other than central government are to be broken down quarterly at one year and five year original maturity and holdings of securities issued by general government other than central government at one year original maturity, all cross-related to a subsector breakdown (state government (S.1312), local government (S.1313) and social security funds (S.1314)). A cross-related breakdown by subsector with a maturity split, up to one year and more than one year, of holdings of securities other than shares issued by residents other than MFIs and general government is also required. A breakdown of MFI holdings of shares and other equity by subsector is required vis-Ã -vis the following subsectors: other financial intermediaries + financial auxiliaries (S.123 + S.124), insurance corporations and pension funds (S.125) and non-financial corporations (S.11).4. Total amounts of MFI loans and MFI holdings of securities other than shares vis-Ã -vis the central government (S.1311) are also required.(b) Subsector breakdown of MFI deposit liabilities to the general government (other than central government) of the participating Member States5. The deposit liability categories vis-Ã -vis general government other than central government in the participating Member States are broken down into the state government (S.1312), local government (S.1313) and social security funds (S.1314).(c) Country breakdown6. Counterparties by Member State are identified to analyse further monetary developments and also for the purposes of the transitional requirements and for data quality checks. In order to provide better information on the holdings of debt securities by issuing country included in the monetary aggregates, the maturity breakdown is required at one and two year maturity bands.(d) Currency breakdown7. The key balance sheet items are broken down into the currencies of the non-participating Member States and into the major international currencies (the US dollar, the yen and the Swiss franc). These breakdowns are required in order to permit the calculation of flow statistics for monetary aggregates and counterparts adjusted for exchange rate changes where these aggregates are defined in such a way as to include all currencies combined. For b.o.p. and financial account purposes, the currency breakdown for deposit liabilities and loans vis-Ã -vis the rest of the world is provided with a maturity breakdown at one-year original maturity.(e) Sector breakdowns of positions with counterparties outside the participating Member States (non-participating Member States and the rest of the world)8. For MFIs' positions vis-Ã -vis counterparties resident outside the territory of the participating Member States, positions with banks (or MFIs in non-participating Member States) and non-banks need to be distinguished; as regards non-banks, a distinction is needed between general government and other resident sectors. The sector classification in accordance with the SNA93 applies where the ESA 95 is not in force.Timeliness9. Quarterly statistics are transmitted by NCBs to the ECB by close of business on the 28th working day following the end of the month to which they relate. NCBs decide when they need to receive data from reporting agents in order to meet this deadline.V. Compilation of flows statisticsObjective1. In order to compile flow statistics in respect of the monetary aggregates and counterparts, data on the value of transactions need to be derived in a timely manner from the consolidated balance sheet in terms of stocks, which provides information on outstanding assets and liabilities, and additional statistical information relating to reclassifications, exchange rate changes, other valuation changes and certain other adjustments such as write-offs of loans.Requirements2. Financial transactions are identified as the difference between stock positions at end-month reporting dates, from which the effect of changes that arise due to influences other than transactions is removed. For this purpose, the ECB requires statistical information on these influences relating to many items of the MFI balance sheet. The information takes the form of adjustments that cover "reclassifications and other adjustments", exchange rate adjustments and "revaluations and loan write-offs/write-downs". In addition, the ECB requires explanatory information on the adjustments in "reclassifications and other adjustments".3. The statistical requirement addressed to the actual reporting population under this Regulation concerns exclusively the "revaluation adjustments", covering both the write-offs/write-downs of loans and price revaluations in respect of holdings of securities in the reference period.4. Reporting agents are subject to a reporting requirement formed by the "minimum requirements" identified in Table 1A in Part 2 of this Annex. The "minimum requirements" are considered as the minimum required in order to compile and estimate adjustments in respect of the full set of data required by the ECB. NCBs are permitted to collect additional data not covered by the "minimum requirements". These additional data may refer to the breakdowns marked in Table 1A other than the "minimum requirements".5. The requirement addressed to the reporting agents does not cover the exchange rate changes and the reclassification adjustment. The ECB calculates the monthly exchange rate adjustment from currency-by-currency stock data supplied by the reporting agents. These data are supplied on a quarterly basis in accordance with Table 4 in Part 2 of this Annex. The reclassifications mentioned in paragraph 1 are also excluded because these data are collected by the NCBs themselves using various information sources that are already available to the NCBs.Write-offs / write-downs of loans6. The adjustment in respect of the write-offs/write-downs is reported in order to remove from the flows statistics the impact of changes in the value of loans recorded on the balance sheet that are caused by the application of write-off/write down of loans. It should also reflect the changes in provisions on loans if an NCB decides that outstanding stocks should be recorded net of provisions. Write-offs/write-downs recognised at the time the loan is sold or transferred to a third party are also included, where identifiable.(i) Instrument and maturity categories7. Write-offs/write-downs refer to the asset item "loans". A maturity breakdown is not required as part of the "minimum requirements". NCBs may however require reporting agents to submit additional data according to the maturity breakdown outlined for the monthly stock data.(ii) Currencies8. A breakdown of the "revaluation adjustment" according to the currency (euro/non-euro) of the loans is not included in the "minimum requirements"; whereas NCBs may, however, require a currency breakdown.(iii) Counterparties9. The "minimum requirements" include the separate identification of amounts written-off/written-down, and changes in provisions where loans are reported net of provisions, according to the geographical location of the counterparties. In addition, counterparties located in the participating Member States are classified according to their institutional sector, with separate data for MFIs and "other resident sector" and the latter with a further breakdown by subsector i.e. other financial intermediaries + financial auxiliaries (S.123 + S.124), insurance corporations and pension funds (S.125), non-financial corporations (S.11) and households + non-profit institutions serving households (S.14 + S.15). Furthermore, the household sector is reported with an additional breakdown according to the purpose of the loan, i.e. consumer credit, lending for house purchase and other (residual). Total amounts are reported in respect of the loans to the rest of the world, without any additional breakdown.(iv) Timeliness10. The ECB shall receive aggregated "revaluation adjustments" in respect of loan write-offs/write-downs corresponding to the loans granted by the reporting agents in each participating Member State by close of business on the 15th working day following the end of the month to which the data relate. NCBs decide when they need to receive data from reporting agents in order to meet this deadline.Price revaluation of securities11. The adjustment in respect of the price revaluation of securities refers to fluctuations in the valuation of securities that arise because of a change in the price at which securities are recorded or traded. The adjustment includes the changes that occur over time in the value of end-period balance sheet stocks arising from holding gains/losses. It may also contain valuation changes that arise from transactions in securities i.e. realised gains/losses.(i) Instrument and maturity categories(a) Liabilities12. Given the accounting rules commonly used to compile stock data, it is assumed that the "other revaluation" adjustment refers only to the asset side instrument categories capable of being affected by such developments. Therefore, no minimum reporting requirement is established for the liability side of the balance sheet.(b) Assets13. The price revaluation adjustment is collected from MFIs in respect of the items "securities other than shares" and "shares and other equity". The "minimum requirements" refer to "securities other than shares" with original maturity over two years. Nevertheless, NCBs may extend the requirement beyond the "minimum requirements", by requiring the reporting of the same currency and maturity breakdowns as for monthly stock data. In respect of the item "shares and other equity", the "minimum requirements" refer to total amounts by sector and coincide with the requirement for stock data.(ii) Currencies14. A currency breakdown of the price revaluation is not required in "minimum requirements". NCBs may extend the requirement beyond the "minimum requirements" in respect of the currency breakdown (euro/non-euro).(iii) Counterparties15. In respect of the price revaluation for the item "securities other than shares", the "minimum requirements" refer to the breakdown of the domestic residents and residents of the other participating Member States by sector, i.e. MFIs, general government and other resident sector. Total amounts of the adjustment are reported in respect of the rest of the world. NCBs may extend the requirement to cover the same breakdown as for monthly stock data.16. In respect of the price revaluation for "shares and other equity", the "minimum requirements" refer to the breakdown of the domestic residents and residents of the other participating Member States by sector i.e. MFIs and other resident sectors, and total amounts of the adjustment are reported in respect of the rest of the world. In this case, the set of "minimum requirements" coincides with the set of data reported to the ECB by the NCB.(iv) Timeliness17. The ECB receives the aggregated revaluation adjustments covering the price revaluations of securities corresponding to the reporting agents in each participating Member State by close of business on the 15th working day following the end of the month to which the data relate. NCBs decide when they need to receive data from reporting agents in order to meet this deadline.PART 2Required breakdownsTable ASurvey of breakdowns for the purposes of the aggregated balance sheet of the MFI sectorInstrument/maturity categories, counterparties and currencies(Monthly data breakdowns are indicated in bold with an asterisk)>TABLE>>TABLE>>TABLE>>PIC FILE= "L_2001333EN.001601.TIF">>PIC FILE= "L_2001333EN.001701.TIF">>PIC FILE= "L_2001333EN.001801.TIF">>PIC FILE= "L_2001333EN.001901.TIF">>PIC FILE= "L_2001333EN.002001.TIF">>PIC FILE= "L_2001333EN.002101.TIF">>PIC FILE= "L_2001333EN.002201.TIF">>PIC FILE= "L_2001333EN.002301.TIF">>PIC FILE= "L_2001333EN.002401.TIF">PART 3Definitions relating to the consolidated balance sheet to be submitted to the ECB - instrument categories of liabilities and assetsGeneral definitionsFor the purpose of compiling the consolidated balance sheet of the MFI sector covering the participating Member States, the reporting population consists of MFIs included in the list of MFIs for statistical purposes and resident in the territory of the participating Member States(8). These are:- institutions incorporated and located in the territory, including subsidiaries of parent companies located outside that territory, and- branches of institutions that have their head office outside that territory.Subsidiaries are separate incorporated entities in which another entity has a majority or full participation, whereas branches are unincorporated entities (without independent legal status) totally owned by the parent.MFIs consolidate for statistical purposes the business of all their offices (registered or head office and/or branches) located within the same national territory. No consolidation for statistical purposes is permitted across national boundaries.When a parent company and its subsidiaries are MFIs located in the same national territory, the parent company is permitted to consolidate in its statistical returns the business of these subsidiaries, keeping however the business of credit institutions and other MFIs separate, for the purposes of the ESCB minimum reserve system.If an institution has branches located within the territories of the other participating Member States, the registered or head office located in a given participating Member State shall consider the positions towards all these branches as positions towards residents in the other participating Member States. Conversely, a branch located in a given participating Member State shall consider the positions towards the registered or head office or towards other branches of the same institution located within the territories of the other participating Member States as positions towards residents in the other participating Member States.If an institution has branches located outside the territory of the participating Member States, the registered or head office in a given participating Member State shall consider the positions towards all these branches as positions towards residents of the rest of the world. Conversely, a branch located in a given participating Member State shall consider the positions towards the registered or head office or towards other branches of the same institution located outside the participating Member States as positions towards residents of the rest of the world.Institutions located in offshore financial centres are treated statistically as residents of the territories in which the centres are located.Maturity at issue (original maturity) refers to the fixed period of life of a financial instrument before which it cannot be redeemed (e.g. debt securities) or before which it can be redeemed only with some kind of penalty (e.g. some types of deposits). The period of notice corresponds to the time between the moment the holder gives notice of an intention to redeem the instrument and the date on which the holder is allowed to convert it into cash without incurring a penalty. Financial instruments are classified according to the period of notice only when there is no agreed maturity.Definitions of sectorsThe ESA 95 provides the standard for sector classification. For the sector classification of non-MFI counterparties located outside the domestic territory, further guidance may be found in the ECB's Money and Banking Statistics Sector Manual.Banking institutions located outside the Member States are referred to as "banks" rather than as MFIs. Similarly, the term "non-MFI" refers only to the Member States; for other countries the term "non-banks" is appropriate. "Non-MFIs" comprise the following sectors and sub-sectors:- general government: resident units which are principally engaged in the production of non-market goods and services, intended for individual and collective consumption and/or in the redistribution of national income and wealth (the ESA 95, paragraphs 2.68 to 2.70),- central government: administrative departments of the State and other central agencies whose competence extends over the whole economic territory, except for the administration of social security funds (the ESA 95, paragraph 2.71),- state government: separate institutional units exercising some of the functions of government at a level below that of central government and above that of local government, except for the administration of social security funds (the ESA 95, paragraph 2.72),- local authorities: public administration whose competence extends only to a local part of the economic territory, excluding local agencies of social security funds (the ESA 95, paragraph 2.73),- social security funds: central, state and local institutional units whose principal activity is to provide social benefits (the ESA 95, paragraph 2.74).The other resident sectors, i.e. non-MFI residents other than the general government, comprise:- other financial intermediaries + financial auxiliaries: non-monetary financial corporations and quasi-corporations (excluding insurance corporations and pension funds) principally engaged in financial intermediation by incurring liabilities in forms other than currency, deposits and/or close substitutes for deposits from institutional units other than MFIs (the ESA 95, paragraphs 2.53 to 2.56). Also included are financial auxiliaries consisting of all financial corporations and quasi-corporations that are principally engaged in auxiliary financial activities (the ESA 95, paragraphs 2.57 to 2.59),- insurance corporations and pension funds: non-monetary financial corporations and quasi-corporations principally engaged in financial intermediation as the consequence of the pooling of risks (the ESA 95, paragraphs 2.60 to 2.67),- non-financial corporations: corporations and quasi-corporations not engaged in financial intermediation but principally in the production of market goods and non-financial services (the ESA 95, paragraphs 2.21 to 2.31),- households: individuals or groups of individuals as consumers, and producers of goods and non-financial services exclusively for their own final consumption, and as producers of market goods and non-financial and financial services provided that their activities are not those of quasi-corporations. Included are non-profit institutions which serve households and which are principally engaged in the production of non-market goods and services intended for particular groups of households (the ESA 95, paragraphs 2.75 to 2.88).Definitions of instrument categoriesDefinitions of the categories of assets and liabilities included in the consolidated balance sheet take account of the features of different financial systems. Maturity analyses may provide a substitute for consistency in instrument definition where instruments are not fully comparable between financial markets.The following tables provide a detailed standard description of the instrument categories, which NCBs transpose into categories applicable at the national level in accordance with this Regulation(9).Detailed description of instrument categories of the monthly aggregated balance sheet of the MFI sector>TABLE>>TABLE>(1) Including the proceeds arising from the sale of bank bonds to the public.(2) Article 1 of Directive 2000/12/EC of the European Parliament and the Council of 20 March 2000 relating to the taking up and pursuit of the business of credit institutions (OJ L 126, 26.5.2000, p. 1), as amended by Directive 2000/28/EC (OJ L 275, 27.10.2000, p. 37), and as it may be amended from time to time.(3) This and subsequent references are to sectors and subsectors in the ESA 95.(4) OJ L 372, 31.12.1986, p. 1.(5) OJ L 356, 30.12.1998, p. 1.(6) OJ L 229, 9.9.2000, p. 34.(7) Credit institutions may report positions vis-Ã -vis "MFIs other than credit institutions subject to minimum reserves, ECB and NCBs" rather than vis-Ã -vis "MFIs" and "credit institutions subject to minimum reserves, ECB and NCBs", provided that no loss of detail is implied and no bold printed positions are affected.(8) In the tables of Part 2 of this Annex, the ECB is to be classified as to MFIs resident of the country where the ECB is physically located.(9) In other words, these tables are not lists of individual financial instruments.ANNEX IISPECIFIC AND TRANSITIONAL PROVISIONS AND PROVISIONS ON MERGERS INVOLVING CREDIT INSTITUTIONS IN RESPECT OF THE APPLICATION OF THE MINIMUM RESERVE SYSTEMPART 1Specific provisionsI. Credit institutions as full reporters1. In order to make a correct calculation of the reserve base to which a positive reserve ratio is applied, a detailed monthly breakdown is required of deposits with an agreed maturity of over two years, of deposits redeemable at notice of over two years and of repo liabilities of credit institutions vis-Ã -vis the ("domestic" and "other participating Member States") "MFIs", "credit institutions subject to minimum reserves, ECB and NCBs" and "central government" sectors, and vis-Ã -vis the "rest of the world". Credit institutions may also report positions vis-Ã -vis "MFIs other than credit institutions subject to minimum reserves, ECB and NCBs", rather than vis-Ã -vis "MFIs" and "credit institutions subject to minimum reserves, ECB and NCBs", provided that no loss of detail is implied and no bold type positions are affected. Furthermore, depending on the national collection systems and without prejudice to full compliance with the definitions and classification principles of the MFI balance sheet set out in this Regulation, credit institutions subject to reserve requirements may alternatively report the data necessary to calculate the reserve base, except those on negotiable instruments, in accordance with Annex I, Table 1, footnote 5, provided that no bold type positions are affected.II. Reporting scheme for credit institutions in the "tail"2. For the purposes of the minimum reserve system of the ESCB, small credit institutions in the "tail" report, as a minimum, quarterly data necessary to calculate the reserve base in accordance with this Annex's table. Credit institutions in the "tail" ensure that the reporting according to this Table is fully consistent with the definitions and classifications applicable in table 1. The "tail" institutions' reserve base data for three (one-month) reserve maintenance periods is based on end-of-quarter data collected by the NCBs with a deadline of 28 working days following the end of the quarter to which they relate.III. Reporting on a consolidated basis as a group by credit institutions subject to the ESCB minimum reserve system3. On receiving authorisation from the ECB, credit institutions subject to minimum reserves may carry out consolidated statistical reporting for a group of credit institutions subject to minimum reserves within a single national territory, provided that all the institutions concerned have renounced the benefit of any lump-sum allowance from the reserve requirement. The benefit of the lump-sum allowance remains, however, for the group as a whole. All the institutions concerned are included separately in the ECB's list of MFIs.4. If the group of credit institutions as a whole falls under the "tail", it is only required to comply with the simplified reporting for "tail" institutions. Otherwise, the reporting scheme for full reporters applies to the group as a whole.IV. The column "of which credit institutions subject to reserve requirements, ECB and NCBs"5. The column "of which credit institutions subject to reserve requirements, ECB and NCBs" does not include the liabilities of reporting agents vis-Ã -vis institutions listed as exempt from the ESCB's minimum reserve system, i.e. institutions which are exempt for reasons other than their being subject to reorganisation measures.6. The list of exempt institutions contains only those institutions that are exempt for reasons other than their being subject to reorganisation measures. Institutions which are temporarily exempt from minimum reserve requirements on account of their being subject to reorganisation measures are treated as institutions subject to minimum reserve requirements and, therefore, liabilities vis-Ã -vis these institutions are covered under the column "of which credit institutions subject to reserve requirements, ECB and NCBs". Liabilities vis-Ã -vis institutions not actually required to maintain reserve holdings with the ESCB owing to the application of the lump-sum allowance are also covered under this column.PART 2Transitional provisions7. The reporting of information on deposits redeemable at notice of over two years is voluntary until further notice. Reporting agents have the option of meeting this requirement by means of voluntary reporting, i.e. they are allowed to report either true figures (including nil positions) or "missing information" (using the appropriate symbol). Once the choice to report true figures has been made, reporting agents are no longer able to report "missing information".PART 3Mergers involving credit institutions8. For the purpose of this Annex, the terms "merger", "merging institutions", and "acquiring institution" have the meaning set out in Regulation (EC) No 2818/98 of the European Central Bank of 1 December 1998 on the application of minimum reserves (ECB/1998/15)(1), as amended by Regulation (EC) No 1921/2000 (ECB/2000/8)(2).9. For the maintenance period within which a merger takes effect, the reserve requirements of the acquiring institution are calculated and have to be fulfilled as set out in Article 13 of Regulation (EC) No 2818/98 (ECB/1998/15).10. For the consecutive maintenance periods, the reserve requirement of the acquiring institution is calculated on the basis of a reserve base and of statistical information reported in accordance with the rules set out in the Appendix to this Annex, if applicable. Otherwise, the normal rules for reporting statistical information and calculation of reserve requirements, as set out in Article 3 of Regulation (EC) No 2818/98 (ECB/1998/15), apply.11. Temporary derogation from the normal reporting procedures for the acquiring institutionWithout prejudice to the obligations set out in the previous paragraphs, the relevant NCB may authorise the acquiring institution to fulfil its obligation to report statistical information through temporary procedures, for instance separate forms for each of the merging institutions during several periods after the merger has taken effect. This derogation from normal reporting procedures must be limited to the minimum time possible and should not exceed six months after the merger has taken effect. This derogation is without prejudice to the obligation for the acquiring institution to fulfil its reporting obligations in accordance with this Regulation and, if applicable, its obligation to assume the reporting obligations of merging institutions in accordance with this Annex.>PIC FILE= "L_2001333EN.003901.TIF">(1) OJ L 356, 30.12.1998, p. 1.(2) OJ L 229, 9.9.2000, p. 34.APPENDIXSpecific rules for the calculation of reserve requirements of credit institutions involved in a merger((The table presents the details of more complex procedures applied to specific cases. For cases not presented in the table, the normal rules for reporting of statistical information and calculation of reserve requirements, as set out in Article 3 of Regulation (EC) No 2818/98 (ECB/1998/15), apply.))>TABLE>ANNEX IIISTATISTICAL REQUIREMENTS FOR SMALL MFIs THAT ARE NOT CREDIT INSTITUTIONSWith regard to small MFIs that are not credit institutions, national central banks that decide to relieve small MFIs of full reporting requirements should inform the institutions concerned thereof, but continue, as a minimum, to collect data relating to the total balance sheet at least at an annual frequency so that the size of the reporting "tail" can be monitored.ANNEX IVMINIMUM STANDARDS TO BE APPLIED BY THE ACTUAL REPORTING POPULATIONThe following minimum standards shall be fulfilled by the reporting agents to meet the statistical reporting requirements of the ECB.1. Minimum standards for transmission(a) Reporting to the NCBs shall be timely and within the deadlines set by the NCBs;(b) statistical reports shall take their form and format from the technical reporting requirements set by the NCBs;(c) the contact person(s) within the reporting agent shall be identified; and(d) the technical specifications for data transmission to NCBs shall be followed.2. Minimum standards for accuracy(e) The statistical information shall be correct:- all linear constraints shall be fulfilled (e.g. balance sheets must balance, subtotals must add up to totals); and- data shall be consistent across all frequencies;(f) reporting agents shall be able to provide information on the developments implied by the data supplied;(g) the statistical information shall be complete; existing gaps should be acknowledged, explained to NCBs and, where applicable, bridged as soon as possible;(h) the statistical information shall not contain continuous and structural gaps;(i) reporting agents shall follow the dimensions and decimals set by the NCBs for the technical transmission of the data; and(j) reporting agents shall follow the rounding policy set by the NCBs for the technical transmission of the data.3. Minimum standards for conceptual compliance(k) The statistical information shall comply with the definitions and classifications contained in this Regulation;(l) in the event of deviations from these definitions and classifications, where applicable, reporting agents shall monitor on a regular basis and quantify the difference between the measure used and the measure contained in this Regulation; and(m) reporting agents shall be able to explain breaks in the data supplied compared with the previous periods' figures.4. Minimum standards for revisions(n) The revisions policy and procedures set by the ECB and the NCBs shall be followed. Revisions deviating from regular revisions shall be accompanied by explanatory notes.ANNEX VTRANSITIONAL PROVISIONS FOR THE APPLICATION OF THIS REGULATION1. First reporting according to this Regulation begins with monthly data for January 2003.2. For a transitional period of 12 months, the new monthly statistical requirements on stock data may be reported to the ECB with a delay of a further one month from the close of business on the 15th working day following the end of the month to which the data relate. NCBs decide when they need to receive data from reporting agents in order to meet this deadline.3. For a transitional period of 12 months, the requirements on write-offs/write-downs on loans and price revaluations on securities data may be reported to the ECB with a delay of a further one month from the close of business on the 15th working day following the end of the month to which the data relate. NCBs decide when they need to receive data from reporting agents in order to meet this deadline.4. For the monthly maturity breakdown of loans/deposits vis-Ã -vis the rest of the world and the additional quarterly currency breakdown of these loans/deposits, which items are needed for balance of payments statistics (b.o.p.) purposes, each Member State will be able to define a timetable for the use of the MFI balance sheet statistics for b.o.p. purposes according to its specific needs.5. A separate transitional feature is the subsequent adoption of the euro by other Member States. MFIs take account of this by retaining the ability to break down by country positions with residents of non-participating Member States. It would, in principle, also be necessary to break down those balances by currency, separately identifying the domestic currency of the non-participating Member States, the euro and other currencies. To reduce the potentially heavy reporting burden, any back data covering the period before a change in the composition of the participating Member States is known may be produced with some scope for flexibility, subject to prior approval by the ECB.6. In view of the cash changeover carried out in the context of the adoption of the euro by a Member State, the items in the reporting scheme denominated in the national currency of the participating Member State are included in the items denominated in "euro" from the date of entry of this Member State into monetary union and prior to the completion of changeover to the euro of the currency concerned.